Jenkins, J.
1. The court did not err in allowing the amendment to the plea and answer.
2. This case is here on a direct bill of exceptions in which the only as*464signment of error, other than that disposed of above, is that the court erred in awarding a nonsuit. No proper brief of the evidence is in the bill of exceptions, or made a part of the record; and the case is controlled by the ruling made in Tidwell v. Alabama Great Southern R. Co., 20 Ga. App. 826 (93 S. E. 511). See also Civil Code (1910), §§ 6140, 6141; Crumbley v. Brooke, 135 Ga. 723 (70 S. E. 655); Cunningham v. Strom, 8 Ga. App. 87 (68 S. E. 616).
Decided December 14, 1917.
Trover; from Cobb superior court — Judge Searcy presiding. April 24, 1917.. ■ '
A. E. Wilson, J. Z. Foster, for plaintiff.
D. W. Blair, for defendant.

Judgment affirmed.


Wade, C. J., and Lulee, J., concur.